Citation Nr: 1711959	
Decision Date: 04/13/17    Archive Date: 04/19/17

DOCKET NO.  10-15 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for amputation of the right leg above the knee, amputation of the left great toe, and stroke.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

B. Bodi, Associate Counsel






INTRODUCTION

The Veteran served on active duty from May 1970 to February 1982.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a March 2009 rating decision of a Department of Veteran's Affairs (VA) Regional Office (RO) in Waco, Texas.

The case previously remanded by the Board in November 2013 and April 2016.

This appeal was processed using the Virtual VA and Veteran's Benefits Management System (VBMS) paperless claims processing system.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's records were reviewed by a VA medical examiner in May 2016.  The physician noted that the Veteran's amputations were not caused by or the result of a delay in care by the VA Medical Center (VAMC).  The physician concluded that these amputation events were foreseeable, as the Veteran has extremely severe peripheral vascular and cardiac disease.  The physician additionally noted also that the Veteran has had issues with extreme peripheral edema, obesity, and had a cardiac ejection fraction of 25%.  He saw no negligence, failure to meet the standard of care, or delay of care in the Veteran's treatment related to the amputations.

However, the VA examiner also stated that he was unable to render an opinion concerning the Veteran's stroke because he is not a neurologist.  To that extent the May 2016 VA medical opinion is insufficient.

A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998). It imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Accordingly, the Veteran's claim must be remanded to obtain an opinion from a VA neurologist.

The Board notes as well that additional pertinent VA treatment records were associated with the Veteran's VBMS file subsequent to the May 2016 VA medical opinion.  Consequently, new medical opinions related to the Veteran's amputations that consider the newly obtained VA medical evidence must also be obtained.

Accordingly, the case is REMANDED for the following actions:

1. The AOJ should arrange for the Veteran's claims file to be reviewed by a neurologist to obtain an opinion in connection with the Veteran's claim for compensation benefits under the provisions of  38 U.S.C.A. § 1151.

The examiner should opine whether the amputation of the right leg above the knee in August 2003 and the amputation of the left great toe on April 3, 2008 were the result of delay in proper diagnosis and/or treatment, or to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on part of the VA in furnishing the hospital care and medical or surgical treatment. 

The examiner should review the Veteran's medical records, in particular the VA treatment records dated from March 2008 until the September 9, 2008 stroke.  The examiner should opine as to whether the September 2008 stroke was a result of delay in proper diagnosis and/or treatment, or to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA medical treatment leading up to the September 9, 2008 stroke.  The neurologist should discuss the Veteran's assertions that he was not properly treated when initially seen for a mild stroke just prior to the September 2008 major stroke.

The examiner should indicate whether there is additional disability as a result of the VA treatment prior to the April 3, 2008 amputation of the left great toe and the September 9, 2008 stroke.  If so, the examiner should provide an opinion with respect to whether the proximate cause of any such additional disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the surgery; or whether such disability was due to an event not reasonably foreseeable.

The examiner should also address whether any additional
disability was proximately caused by an event not
reasonably foreseeable and whether the risk of that event
was the type of risk that a reasonable health care provider
would have disclosed in connection with informed
consent procedures.

A full and complete rationale for all opinions expressed is requested.  

Additionally, if the examiner is unable to opine as to any portion of these remand directives, please obtain an addendum opinion from an appropriate examiner who is able to provide a full opinion with complete rationale.

2. After undertaking any other development deemed appropriate, the RO should readjudicate the issue on appeal.  If any benefit sought is not granted, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond.  The updated SSOC should include review of all evidence received since the August 2016 SSOC.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
H. N. Schwartz
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

